Title: Cash Accounts, April 1763
From: Washington, George
To: 

 

[April 1763]



Cash


Apl  8—
To Captn McCarty Balle of Accts £ 5.18.2



16—
To Cash of Mrs Washington

0. 1.3


27—
To Ditto of Mr Jos[ep]h Valentine

150. 0.0



To Ditto of Do for Intt





of Wm Dandridges Bo[n]d
22. os. 5d.




of Fr[anci]s Foster
25.




of Captn [Thomas] Dansie
7.12.
54.12.5


28—
To Cash of Collo. Bird for Rent

40. 0.0


30—
To Do Recd of Collo. Nathl Burwell on Acct of Bowlers Judgmt £66.18.4




Do of Mr E[dmund] Pendleton on Acct of Do 121.9.10
188. 8.2



To Cash of Dr [James] Carter Int. of Mrs [Joanna] McKensies Bd 10.16.




To Ditto of Mr P[hilip Whitehead] Claiborne for Int. 14.
24.16.0


Contra


Aprl 11—
By Mrs Brasenton for layg 4 Negroe Women

2. 0.0


16—
By Josias Cocke 40/—Jno. Beedy Balle Acct 16/5½

2.16.5 1/2


16—
By Turner Crump 40/—17th By Ferrymen at Oc[coqua]n 1/3

2. 1.3


18—
By Mrs Washington 20/—Ditto 20/

2. 0.0


19—
By an Express formerly 10/—Exps. at Dumf[rie]s 12/6

1. 2.6


20—
By my Mother

15. 0.0



By Servants 2/6—Ditto 2/6—Ditto 6/

0.11.0



By Exps. at Todds 12/3—Ferriage at Chamberln 10/

1. 2.3


26—
By Charity 12/6—Play Tickets 5/

0.17.6


28—
By Club at Finnies 6/—Mendg my Watch 12/6

0.18.6


29—
By Play Tickets 10/—pd Warrington 24/

1.14.0


30—
By Fee pd Mr [Edmund] Pendleton in Dunbars Suit

5. 0.0



